Citation Nr: 0325784	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  98-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to January 
1976 and from November 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board in July 2000, at 
which times the claims of service connection for cervical and 
thoracic spine disabilities were considered along with claims 
of entitlement to a rating in excess of 40 percent for 
herniated nucleus pulposus, L4-5, with microdiscectomy, and 
for a total rating based individual unemployability (TDIU).  
At that time, the case remanded for additional evidentiary 
development.  Then, by rating decision dated in December 
2002, the RO granted TDIU and also granted an increased 
rating of 60 percent for the herniated nucleus pulposus, L4-
5, with microdiscectomy, which is the maximum schedular 
amount available under the Diagnostic Code used to evaluate 
this disability.  Accordingly, only the two service 
connection issues remain in appellate status.  


REMAND

There has been a major change in applicable law since the 
Board's July 2000 remand.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

Upon review of the claims file, it appears that the 
appropriate notice required by the VCAA is lacking and must 
be provided to the veteran.  The veteran's representative has 
also noted this and has requested a remand for proper notice.  
Therefore, while the Board regrets further delay in this 
case, it appears that additional action by the RO to comply 
with all VCAA notice requirements is necessary before the 
Board may properly proceed with appellate review.    

Additionally, regulations implementing VCAA now provide for a 
VA examination and etiology opinion.  See generally 38 C.F.R. 
§ 3.159.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The veteran should be afforded an 
appropriate VA spine examination to 
ascertain the nature and etiology of the 
claimed cervical and thoracic spine 
disorders.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All medically indicated 
special tests and studies should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly report any 
current chronic disorders of the cervical 
and/or thoracic spine.  As to each such 
disorder found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder is causally related to 
the veteran's active duty service or to 
the already service-connected herniated 
nucleus pulposus, L4-5.  A detailed 
rationale for all opinions offered is 
requested. 

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



